Exhibit 10.1

 

INTERNATIONAL GAME TECHNOLOGY

Summary of Named Executive Officer and Director Compensation Arrangements

Exhibit to Form 10Q for the period ended June 30, 2008

 

Executive Officers

 

In addition to the annual base salaries noted in the table below, compensation
arrangements for our executive officers include benefits paid under any
applicable employment contracts, other IGT Plans for Management Bonus (including
Cash Sharing), Stock Incentives, Profit Sharing, and Deferred Compensation as
more fully described in exhibits to our annual report on Form 10-K or interim
quarterly Form 10-Q filed with the SEC.  These individuals also receive certain
perquisites as explained in our annual proxy statement.  Except for employment
contracts that are on file with the SEC, these are at-will employment
arrangements.

 

 

 

 

 

Base

 

Name

 

Title

 

Salary (1)

 

 

 

 

 

 

 

Thomas J. Matthews

 

President, Chief Executive Officer

 

$840,000

 

 

 

 

 

 

 

Stephen W. Morro

 

Chief Operating Officer

 

$600,000

 

 

 

 

 

 

 

David D. Johnson

 

Executive Vice President, General Counsel

 

$525,000

 

 

 

 

 

 

 

Richard Pennington

 

Executive Vice President, Corporate Strategy

 

$420,000

 

 

 

 

 

 

 

Daniel R. Siciliano

 

Chief Accounting Officer, Treasurer and Principal Financial Officer

 

$263,000

 

 

(1) Amounts reported in our proxy statement may vary depending on the timing of
pay period during the fiscal year

 

Directors

 

Annual Retainer

 

ª              $65,000 paid in quarterly installments

ª              Prior to the beginning of each fiscal year, members may elect to
receive all or a part of the total retainer in the form of a restricted stock
award

 

Board and Committee Meeting Fees

 

ª              Board - $1,500 per meeting attended after 8 meetings have been
held and attended

ª              Audit - $1,500 per meeting attended after 10 meetings have been
held and attended

ª              Compensation, Nominating & Corporate Governance, and Compliance -
$1,500 per meeting attended after 4 meetings have been held

 

Additional Annual Retainer for Board Committee Members (payable in quarterly
installments)

 

ª              Chair:  Audit - $35,000; Compensation, Nominating & Corporate
Governance, and Compliance - $20,000

ª              Member: Audit - $17,500; Compensation, Nominating & Corporate
Governance, and Compliance - $10,000

 

Equity Grants

 

ª              Upon election to the board:  20,000 stock options and 5,000
restricted shares vesting ratably over 3 years

ª              Annual grant:  11,000 stock options and 2,750 shares restricted
shares with 1-year vesting

 